Por Cuanto, apelada el 26 de julio último la sentencia resol-viendo las cuestiones suscitadas en este caso con motivo de la fijación de las costas que debe percibir la parte victoriosa, el apelante dejó ■de practicar gestión alguna tendente al perfeccionamiento de su ape-lación y basándose en ello se solicita la desestimación del recurso; y
Por Cuanto, notificado el apelante de la moción de desestima-ción nada alegó por escrito, dejando de comparecer a la vista de la misma;
Por tanto, de acuerdo con la ley, el reglamento y la jurispru-dencia aplicables, se desestima, por abandono, el recurso.